Title: Thomas Boylston Adams to John Adams, 22 January 1801
From: Adams, Thomas Boylston
To: Adams, John


				
					Dear Sir.
					Philadelphia 22d: January 1801.
				
				When I said, that I did not disagree with Manlius, in attributing the downfall of the federal cause, to the Mission to France, my meaning was, not, that the loss of the late election, was to be viewed, as the consequence of that Mission, for I believe with you Sir, that independent of that measure, the federal Candidate would have been almost universally deserted. But I meant to assert as my belief, that this was looked upon by the Hamiltonians as a fit occasion to sever from the Administration; a thing contemplated & advised, I have no

doubt, a considerable time before it took place. The appointment of Mr: Gerry, and not abandoning him, when he deserted his colleagues, was the first exasperating act to the Essez Junto, who were all his deadly enemies. This is the leading string to all the subsequent discord among the federalists— There is scarcely a man in Pennsylvania, professing Federalism, who does not think Mr: Gerry a thorough-paced, incorrigible Jacobin, and nothing but his retaining your friendship & confidence, ever raised a doubt in favor of his political principles— Here was a violent clamor, therefore, raised against the first Mission, on account of one obnoxious man. This clamor had not subsided, before the second Mission was projected, & as the character first chosen, nor those afterwards appointed, as colleagues, were in any manner exceptionable to the federal party, they vented all their rage against the measure. I say they, by which I mean, only the most violent, who were certainly a minority of the federal party—
				The motives to opposition were various in different parts of the Country; but the object in all was the same, to defeat or frustrate the attempt.
				Lord Clarendon in his history of the Rebellion, has a very long passage which describes, most elaborately, the propensity of men to defeat the successful termination of any scheme or measure— against which they have once soberly & earnestly set their faces— I will try to find it, and have it published, with a few remarks. The Application is, I think, obvious—
				Mr: Hamilton, whose influence & popularity in New York, was ruined, by his anxiety to vindicate his character, no less than in every quarter of the Union; by his own mismanagement or by his deliberate intention, (of the two, the most probable) occasioned the loss of New York to the federal scale— I sincerely believe, he would rather see Mr: Jefferson at the head of the Govt:, than yourself—for you were the first to learn the Americans, how to appreciate this little gentleman, from St Croix. For this, you never will be forgiven by him; enmity is never more malignant than when provoked by a conviction that a small opinion is entertained by any individual, of talents, which receive homage from all the world besides—
				It ought never to have been the plan of the federal party to support a Gentleman from the South, merely for the sake of securing the interest of the any Southern State in favor of the federal ticket— There was evidence enough on the former trial, what result might

be calculated upon, in making another— I believe that some of the federalists, who gave in to this scheme, were honest—but many expected that South Carolina would vote for you Genl: Pinckney, and drop you— This was Hamilton’s plot; but the true friends of the Administration ought to have taken up Mr: Jay or Mr: Ellsworth, and if the same exertions had been made in favor of either of these gentlemen, they would have succeeded. I should have been perfectly willing to give Mr: Jefferson my vote, as an Elector, if I could have had confidence in the Southern people—but our elections have become so much a job, that the patriotism & services of our most distinguished characters, has little to do in their promotion to office—
				I do not think that the unconditional ratification of our Convention with France would be inconsistent with our honor or our good faith— I did think it would clash with our engagements to G. Britain, before I understood the true construction of the 6th: article. The 3d: article, which contracts for the giving up of State vessels, wounded my pride, at first, though I could easily discern that the pride of the french governt: would be much concerned in securing the surrender; but the result may yet be in our favor, if the private vessels, captured before the exchange of Ratifications, should be given up, or paid for, with good faith—
				After all, as we know & can judge of the purport of the present bargain, and as we do not know what might result from further negotiation, I should give my voice for ratifying the Convention. The adoption or the rejection of all Commercial Conventions, must eventually be regulated by interest—and I know not that the United States can better themselves by refusing to accept what is now offered to them.
				Manlius is a young man—inexperienced, warm and ardent, but not inimical to the independence or the best interests of his Country— but he sees a different route to the attainment of them, than I do. As he knows I sent you some of his numbers, and as I extorted from him a confession that he was the writer, I feel some delicacy, upon the subject of giving his name—
				It has been said in the papers of the morning that L. H Stockton has been nominated as Secretary at War, and Genl Marshall Chief Justice— The latter is contradicted this evening, and I think Richard Stockton must be the person nominated for the other office—
				I am dear Sir, truly & sincerely / Your affectionate Son
				
					T B Adams
				
			 